Citation Nr: 0823066	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  05-40 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a deformity of the 
right thumb.  


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to August 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the veteran's claim for service connection for a 
deformity of the right thumb.  The veteran testified before 
the Board in December 2006.  The Board reopened the claim for 
service connection for a deformity of the right thumb and 
remanded the claim for additional development in July 2007.    


FINDING OF FACT

The veteran's deformity of the right thumb existed at the 
time of his entry into service, and did not permanently 
increase in severity during his period of service.  


CONCLUSION OF LAW

The veteran's deformity of the right thumb existed prior to 
service and was not aggravated by active service.  38 
U.S.C.A. § 1131, 1132, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398 
(1995) (holding that the presumption of aggravation created 
by § 3.306 applies only if there is an increase in severity 
during service); Akins v. Derwinski, 1 Vet. App. 228 (1991).  
A mere transient flare-up during service of a preexisting 
disorder does not, in the absence of evidence of a worsening 
of the underlying condition, constitute aggravation of the 
disorder.  In addition, the usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment will not be considered service-connected unless 
the disease or injury is otherwise aggravated by service.  38 
C.F.R. § 3.306(b)(1).  

On examination prior to entrance into service in March 1973, 
the examiner found that the veteran had an inability to 
completely actively extend his right thumb at the 
interphalangeal joint.  He concluded that the deformity of 
the right thumb had existed prior to induction and that the 
veteran had experienced trauma to the right thumb as a child.  
The veteran's deformity of the right thumb was not considered 
to be disabling and the veteran was found fit for military 
service.  Because the veteran's deformity of the right thumb, 
however, was noted at entrance into service, the Board finds 
that his right thumb deformity existed prior to service.  The 
pertinent question is thus whether his deformity of the right 
thumb was aggravated by service.  38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b).   

This case was remanded in July 2007 for the purpose of 
obtaining an examination of the veteran's deformity of the 
right thumb.  The examination was supposed to assess whether 
the veteran's right thumb deformity was aggravated during his 
period of active duty.  The veteran was given proper notice 
of the VA examination.  However, he did not present for the 
October 2007 examination or the January 2008 re-scheduled 
examination.  As a result, the Board does not have before it 
the information which it had sought upon remand, and must 
come to a determination on the basis of information already 
included in the record.  38 C.F.R. § 3.655 (2007).  The Board 
reminds the veteran that the duty to assist is not a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The veteran's service treatment records are negative for 
complaints of or treatment for a deformity of the right 
thumb.  On separation examination in August 1973, the veteran 
complained of swollen or painful joints, but the right thumb 
was not found to have any additional abnormalities.  

In a September 1996 private medical report, the veteran 
complained that his thumb hurt all the time and could only 
stay in one position.  He was found to have thumb soreness.  

The veteran's private physician stated in a November 2003 
letter that he had treated the veteran for many years.  He 
opined that the veteran sustained trauma to his right thumb 
while in the military, and that the abnormality of his right 
thumb was not a birth defect.  

The veteran testified before the Board at a video conference 
hearing in December 2006.  Testimony revealed that during a 
drill practice in service, he was accidentally pushed down 
the steps of the barracks and broke his thumb and hurt his 
knee as a result.  He testified that he was not diagnosed 
with a broken thumb at the time, but that an internist looked 
at it and believed that he had a strain in his thumb.  He 
reported that his right thumb deformity was not a birth 
defect and that he had incurred it when he fell down the 
stairs in the military.  He stated that he could not move his 
right thumb down or straighten it out unless he grabbed it 
with the other hand and pushed it straight.  He also 
testified that his right thumb deformity affected his ability 
to write and hold things.  His right thumb was noted to be at 
a 45 degree angle at the last joint.  

An evaluation of the probative value of medical evidence is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility 
and weight to be attached to such opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467 (1993).

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board places low probative value on the November 2003 
medical opinion from the veteran's private physician.  While 
the physician related the veteran's deformity of the right 
thumb to his period of active service, this appears to have 
been based primarily upon a history provided by the veteran, 
rather than upon a complete review of the evidence of record.  
The physician makes no reference to the March 1973 service 
entrance examination finding of a right thumb disability.  
The filtering of the veteran's account of his military 
service through his physician does not transform the 
veteran's account into competent medical evidence merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  Additionally, the 
Board finds that the opinion is not supported by adequate 
rationale, as the physician does not explain why he thought 
that the veteran's deformity of the right thumb was incurred 
in the military instead of having pre-existed service.  If 
the examiner does not provide a rationale for the opinion, 
this weighs against the probative value of the opinion.  
Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board is not 
bound to accept medical opinions that are based on history 
supplied by the veteran, where that history is unsupported by 
the medical evidence or based upon an inaccurate factual 
background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458 (1993).  

For these reasons, the Board finds that the weight of the 
evidence of record in this case shows clearly and 
unmistakably that the veteran's deformity of the right thumb 
pre-existed the veteran's service and was not permanently 
worsened, or aggravated, during service.  The Board further 
finds that the weight of the evidence is against a finding 
that a relationship exists between the veteran's active 
service and his current deformity of the right thumb.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, the evidence does not support a finding of a 
medical nexus between military service and the veteran's 
deformity of the right thumb.  The evidence also does not 
support a finding that the veteran's pre-existing right thumb 
deformity was aggravated during his period of active service.  
The Board finds that the evidence of record weighs against 
such a finding.  Thus, the Board finds that service 
connection for deformity of the right thumb is not warranted.   

The Board has considered the veteran's assertions that his 
deformity of the right thumb is related to his period of 
active service.  However, to the extent that the veteran 
relates his current deformity of the right thumb to his 
service, his opinion is not probative.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not 
competent to opine on matter requiring knowledge of medical 
principles).   

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the veteran's deformity of the 
right thumb pre-existed his service and was not aggravated 
therein, and is otherwise unrelated to his active service or 
to any incident therein.  The evidence does not show any 
complaint or treatment in service or for many years after 
service.  Therefore, the Board finds that the evidence does 
not show that the preexisting disability underwent any 
increase in severity during service.  As the preponderance of 
the evidence is against the appellant's claim for service 
connection for deformity of the right thumb, the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).   

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2005 and March 
2006; a rating decision in May 2005; a statement of the case 
in September 2005; and a supplemental statement of the case 
in August 2006.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the March 2008 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also attempted to obtain a medical 
examination in relation to this claim.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.


ORDER

Service connection for a deformity of the right thumb is 
denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


